505 F.2d 476
164 U.S.App.D.C. 369
Natural Resources Defense Council, Inc.v.Environmental Protection Agency
74-1023
UNITED STATES COURT OF APPEALS District of Columbia Circuit
9/11/74

1
E.P.A.

PETITION FOR REVIEW DISMISSED

2
---------------



* The judgment or order is accompanied by a Memorandum explanatory of the judgment.  Such memorandum is not included with the opinions of the Court that are printed, and it may not be cited in briefs or memoranda of counsel as precedents, under local rule.